DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  There were Information Disclosure Statements (IDS), one filed 30 April 2020 with this application and one added dated 30 April 2021.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 
regards as the invention. 

Claims 16-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The metes and bounds are unclear because the use of the claimed phrase term "legal jurisdictions" is indefinite.  Limitations based on law (legally defined jurisdictions) are subject to change over time thus making the metes and bounds of the claim unclear.  

Claims 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The metes and bounds are unclear because the use of the claimed phrase term "financial firm's assumptions" is indefinite.  Limitations based on a firm’s corporate 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Analysis:
Step 1: Claims 1-20 are  all  directed  to  a  statutory  category  (e.g.,  a  process,  machine,  manufacture,  or composition of matter).  Claims 1-8 are directed to a machine (a planning engine), claims 8-14 are directed to a machine (a planning engine and a GPU), and claims 15-20 are directed to a machine (a planning engine with a memory and a processor).  The answer is YES.

Step 2A:  Claims 1-20 recite a system directed to the abstract idea that “optimize retirement accounts, as the lengthy term of the account increases sensitivity to asset allocation, contribution strategies, withdraw strategies, and changes in supplemental retirement benefits”, (Spec ¶ [0003]).  Thus, retirement planning, a particular form of organizing of a human activity, is a fundamental economic practice.  

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 6, as representative, recites, “receive user profile data and account data for a user”, “assign an asset class weight to each of a plurality of asset classes associated with the account data”, “retrieve an expected asset class return, an asset class standard deviation, and an asset class covariance”, “generate a portfolio data object for each of the plurality of future years”, “pass the portfolio data object for each of the plurality of future years to a monte carlo return object” and “return an account projection derived from the matrix”.  The steps represent a series of calculations for creating a new projected retirement income used in retirement planning.  These steps contribute to “planning significant personal economic events, generating account projections and providing basic or introductory-level services for an existing retirement account” which is a fundamental economic activity and which falls under the grouping of certain methods of organizing human activity.  Therefore the claims recite an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include a “financial planning system” which includes at least one “databased (memory element)” for storing instructions, a “planning engine (processor)” for executing graphics processing unit (GPU)” for presenting simulations.
The memory is recited at a high level of generality (i.e. memory for storing data). The processor is also recited at a high level of generality (as a general purpose processor that performs generic computer functions of receiving data and performing calculations on data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “memory element” and “processor(s)” are recited at a high level of generality and are recited as performing generic computer functions (i.e. inputting data, calculating, storing data) routinely used in computer applications.  Generic computer components recited as performing generic computer functions that amount to no more than implementing the abstract idea with a computerized 
The generic computer based limitations to receive user profile data and account data for a user”, “assign an asset class weight to each of a plurality of asset classes associated with the account data”, “retrieve an expected asset class return, an asset class standard deviation, and an asset class covariance”, “generate a portfolio data object for each of the plurality of future years”, “pass the portfolio data object for each of the plurality of future years to a monte carlo return object” and “return an account projection derived from the matrix” are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element.
Therefore the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a patent-eligible invention.  Thus, the claim does not amount to significantly more than the abstract idea itself.  The answer is NO.

The analysis above applies to all statutory categories of invention.  As such, the presentment of Claims 1, 8 and 15 otherwise styled as a machine or manufacture, for 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,370,243 B1 to Cernyar, (hereinafter referred to as Cernyar), in view of U.S. PG Publication No. 20150120337 A1 from Spalding, (hereinafter referred to as Spalding).

As per Claim 1, Cernyar teaches;
A planning engine for a financial planning system, the planning engine comprising at least one processor programmed to:
 
receive, from a user computing device, user profile data and account data
for a user; (see at least Cernyar, Fig. 1, Item 110, Col. 8, Lines 56-61, Col. 12, Lines 34-43, Col. 49, Lines 1-7 and Col. 52, Lines 56-58).

				
assign, for each of a plurality of future years, an asset class weight to each of a plurality of asset classes associated with the account data; (see at least Cernyar, Fig. 6m, Col. 7, Lines 64-67, Col. 21, Lines 35-37, Col. 33, Lines 53-60, Col. 34, Lines 5-9, Col. 35, Lines 48-54 and Col. 40, Lines 1-8).

retrieve, for each of the plurality of asset classes, an expected asset class return, an asset class standard deviation, and an asset class covariance; (see at least Cernyar, Fig. 2c, Items 151-154, Col. 11, Lines 39-43, Col. 12, Lines 1-6, Col. 13, Lines 38-45, Col. 21, Lines 9-15 and Lines 54-60).

generate a portfolio data object for each of the plurality of future years, the portfolio data object including the assigned asset class weight for each of the plurality of asset classes for the respective year, wherein the portfolio data object is configured to calculate (i) an expected portfolio return across the plurality of asset classes using the expected asset class return weighted by the assigned asset class weight, and (ii) a portfolio standard deviation across the plurality of asset classes using the asset class standard deviation and the asset class covariance each weighted by the assigned asset class weight; (see at least Cernyar, Fig. 1, Items 121-125, Col. 11, Lines 39-43, Col. 12, Lines 1-6, Col. 13, Lines 38-45, Col. 21, Lines 9-15 and Lines 54-60).

pass the portfolio data object for each of the plurality of future years to a monte carlo return object, wherein the monte carlo return object is configured to execute a number of simulations on each portfolio data object using the expected portfolio return and the portfolio standard deviation to project a return on the account data over the plurality of future years; (see at least Cernyar, Fig. 1, Item 123, Col. 12, Lines 44-49, Col. 25, Lines 5-16, Col. 31, Lines 3-5 and Col. 32, Lines 3-9).

receive, from the monte carlo return object, a matrix having a first dimension equal to a number of the plurality of years and a second dimension equal to the number of simulations, wherein each value in the matrix is the 

Further, Cernyar discloses the details of a plurality of user outputs to a Graphical User Interface (GUI), (see at least Cernyar, Figures 6l, 6m, 6n, 6p and 7-9, Col. 21, Lines 3-6, Col. 29, Lines 11-16, Col. 41, Lines 30-36, Col. 44, Lines 4-15 and Col. 45, Lines 14-20).  However, in the same field of endeavor, Spalding teaches; 

return, to the user computing device, an account projection derived from the matrix; (see at least Spalding, Fig. 9(A-C), Fig. 10(A-C), Fig. 11 and Fig. 12, ¶¶ [0083], [0091], [0092], [0093], [0096], [0097] and [0098]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention, to have modified Cernyar to incorporate the teachings of Spalding which provides for more detailed GUI options for various user and account information; (see at least Spalding, ¶ [0100]; “According to example embodiments, should a customer choose to recognize the economic benefit 1104 (described in detail below), under the "Assets" tab of the user interface, the economic benefit is provided as a cost, which may be the income tax that would be owed for recognizing the economic benefit is shown as a deposit into the assets, which is  provided during the comparison of Trade 2 (as reference throughout the present disclosure).”).

(Office Note:  The same motivation statement for combining the teachings of Spalding to the disclosure of Cernyar in Claim 1 above, also applies to claims below for which the claim limitations involve similar concepts with regard to retirement planning parameters and client profile data).

NOTE:  Claims 8 and 15 are substantially similar to Claim 1 and as such, these claim limitations are treated in the same manner with regard to the Claim 1 prior art rejection.

As per Claim 2, Cernyar teaches;

generate a glidepath data object comprising the portfolio data object for each of the plurality of future years; (see at least Cernyar, Fig. 2d, Item 114, Col. 14, Lines 59-67, Col. 15, Lines 6-12 and Col. 21, Lines 16-23).

pass the portfolio data object for each of the plurality of future years to the monte carlo return object by passing the glidepath data object; (see at least Cernyar, Col. 25, Lines 28-33, Col. 31, Lines 14-23 and Lines 45-52).

NOTE:  Claim 9 is substantially similar to Claim 2 and as such, these claim limitations are treated in the same manner with regard to the Claim 2 prior art rejection.

As per Claim 3, Cernyar teaches;

generate the portfolio data object further configured to verify, prior to passing the portfolio data object to the monte carlo return object, that none of the assigned asset class weights in the portfolio data object is less than zero, and that the sum of the assigned asset class weights in the portfolio data object is one-hundred percent; (see at least Cernyar, Fig. 6m, 6n, 6o and 7, Col. 37, Lines 14-22, Lines 30-38 and Lines 60-67 and Col. 38, Lines 27-35).

NOTE:  Claim 10 is substantially similar to Claim 3 and as such, these claim limitations are treated in the same manner with regard to the Claim 3 prior art rejection.

As per Claim 4, Cernyar teaches;

select, from a plurality of sets of initialization parameters, a first set of initialization parameters based on the received account data; (see at least Cernyar, Fig. 1, Item 161, Fig. 2f, Item 147, Col. 13, Lines 18-26 and Col. 18, Lines 20-27). 

validate the plurality of asset classes associated with the account data against account type data included in the first set of initialization parameters; (see at least Cernyar, Fig. 1, Items 117, 131 and 139, Fig. 2i, Col. 12, Lines 57-63 and Col. 14, Lines 45-55).

NOTE:  Claim 11 is substantially similar to Claim 4 and as such, these claim limitations are treated in the same manner with regard to the Claim 4 prior art rejection.

As per Claim 5, Cernyar teaches;

retrieve, from the first set of initialization parameters, an earnings growth rate based on the user profile data; (see at least Cernyar, Col. 20, Lines 3-10 and Col. 29, Lines 31-35).

before returning the account projection, adjust the values in the matrix based on the earnings growth rate; (see at least Cernyar, Col. 25, Lines 41-47).

NOTE:  Claim 12 is substantially similar to Claim 5 and as such, these claim limitations are treated in the same manner with regard to the Claim 5 prior art rejection.

As per Claim 6, Cernyar teaches;

receive, from a second user computing device, user profile data and account data for a second user; (see at least Cernyar, Fig. 1, Item 110, Col. 8, Lines 56-61, Col. 12, Lines 34-43, Col. 49, Lines 1-7 and Col. 52, Lines 56-58).



apply the second set of initialization parameters to the user profile data and the account data for the second user to generate an account projection for the second user; (see at least Cernyar, Fig. 2c, Items 151-154, Col. 11, Lines 39-43, Col. 12, Lines 1-6, Col. 13, Lines 38-45, Col. 21, Lines 9-15 and Lines 54-60).

NOTE:  Claim 13 is substantially similar to Claim 6 and as such, these claim limitations are treated in the same manner with regard to the Claim 6 prior art rejection.

As per Claim 16, Spaulding teaches;

wherein the first set of initialization parameters is associated with a first legal jurisdiction and the second set of initialization parameters is associated with a second legal jurisdiction; (see at least Spaulding, ¶¶ [0099], [0101], [0102], [0124] and [0135]).

As per Claim 17, Spaulding teaches;



As per Claim 18, Spaulding teaches;

wherein the initialization parameters associated with the first legal jurisdiction and the initialization parameters associated with the second legal jurisdiction vary based on factors including mortality rate and salary growth rate; (see at least Spaulding, ¶¶ [0099], [0101], [0102], [0124] and [0135]).

As per Claim 19, Spaulding teaches;

wherein the first set of initialization parameters is associated with a first financial firm's assumptions about certain asset types and the second set of initialization parameters is associated with a second firm's financial assumptions about the certain asset types; (see at least Spaulding, ¶¶ [0099], [0101], [0102], [0124] and [0135]).

As per Claim 20, Spaulding teaches;

.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,370,243 B1 to Cernyar, (hereinafter referred to as Cernyar), in view of U.S. PG Publication No. 20150120337 A1 from Spalding, (hereinafter referred to as Spalding) and further in view of U.S. PG Publication No. 20140365399 A1 from Dennelly at al., (hereinafter referred to as Dennelly).

As per Claim 7, neither Cernyar nor Spalding specifically disclose the details of employing a Graphics Processing Unit (GPU).  In the same field of endeavor, Dennelly teaches;

wherein the at least one processor comprises at least one central processing unit (CPU) and a graphics processing unit (GPU), wherein the at least one CPU is configured to receive the user profile data and the account data, assign the asset class weights, and generate the portfolio data object for each of the plurality of future years, and wherein the GPU is configured to execute the number of simulations on each portfolio data object to project the return over the plurality of future years; (see at least Dennelly, ¶ [0122]).

NOTE:  Claim 14 is substantially similar to Claim 7 and as such, these claim limitations are treated in the same manner with regard to the Claim 7 prior art rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Feinschreiber (US 2014/0006050 A1) discloses receiving information about the participant and financial accounts for which the participant is eligible to use and or using, and generating for the participant a savings hierarchy recommending the order and amounts to be contributed to the financial accounts from the participant's budgeted savings dollars.  The method also includes determining generating the savings hierarchy for both full year and partial year activity by the participant.
Mele (US 2011/0202474 A1) discloses a method for providing a life calendar for a user includes gathering and tracking user data. The user data includes data associated with user-specific events and financial data.  Recommendations are determined for the life calendar user based on the user data and may be refined based on bank data. Upon request, the life calendar is presented to the user populated with at least one of user data, user events, and recommendations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474.  The examiner can normally be reached on Mon-Fri; 8:30 AM to 5:00 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL R KLOBERG/Examiner, Art Unit 3691

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691